 

Exhibit 10.5 

 



AMENDMENT TO CHAIRMAN SERVICES AGREEMENT

 

This Amendment to Chairman Services Agreement (“Amendment”) is made by and
between MYnd Analytics, Inc. (hereinafter “MYnd”) and Robin Smith MD MBA
(hereinafter “Advisor”) is effective as of the last date set forth below (the
“Effective Date”).

 

On or about July 14, 2017, Advisor and Mynd entered into the above Chairman
Services Agreement for services.

 

The parties agree that the Agreement will be amended as follows: Advisor’s
annual cash fee for the 2018 calendar year will be reduced from $300,000 to
$150,000. This change is retroactive to January 1, 2018. Further, upon the
effective date of this Amendment, Dr. Smith is granted an option to purchase I
50,000 shares of common stock under the Company’s Amended and Restated 2012
Omnibus Incentive Compensation Plan (the“2012 Plan”), which will continue to
vest and not be terminated if Dr. Smith is no longer affiliated with the
Company. The grant will continue for the full tem1 of 10 years even if Dr. Smith
is no longer affiliated with the Company. The options granted under the Chairman
Amendment will vest according to the following schedule: 1/3 will vest on the
date of grant, 1/3 will vest on July 1, 2018, and 1/3 will vest on November 1,
2018.

 

Except as expressly modified by this Amendment, the Agreement shall be and
remain in full force and effect in accordance with its terms and shall
constitute the legal, valid, binding and enforceable obligations to the parties.
This Amendment and the Agreement (including any written amendments thereto),
collectively, are the complete agreement of the parties and supersede any prior
agreements or representations, whether oral or written, with respect thereto.

 

Agreed and Accepted:

 

Date:  April 16, 2018   Date: April 16, 2018           Advisor   Mynd Analytics,
Inc.           By: /s/ Robin Smith   By: /s/ Don D’Ambrosio   Robin Smith MD MBA
    Don D’Ambroso, CFO

 



 